DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “one or more intended transactions”.  It is unclear what an “intended” transaction is.  Perhaps this should read that the blocks contain transactions intended for a recipient.  This is how the limitation will be interpreted for examination purposes.
Claim 1 recites “a method carried out by an apparatus operative to access blockchain data in a blockchain comprising:” The grammatical nature of this limitation appears to mean that the blockchain is comprising the method steps.  To clarify, the applicant should perhaps recite “in a blockchain, the method comprising:”
Claims 1 and 2 recite “determining, from one or more blocks in a blockchain”.  A blockchain was already previously recited.  Is this the same blockchain?  Then it should read “the blockchain”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2015/0332395) - Applicant’s IDS, in view of Fromknecht et al. (“A Decentralized Public Key Infrastructure with Identity Rentention”) - Applicant’s IDS.
Regarding claims 1 and 2, Walker teaches a method (and corresponding apparatus with processors and memory) carried out by an apparatus operative to access blockchain data in a blockchain comprising:
Searching for one or more intended transaction blocks in a blockchain based on recipient identification information (After SETLcoin transaction is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title) - see [0026].
Determining, from one or more blocks in a blockchain, an originator identity corresponding to an originator of a transaction (Ownership is maintained in a ledger of blockchain.  Chain of title is verified i.e., the ownership entry is determined if a transaction is made - see [0026].  The network verifies that the transaction message is authentic (i.e., that it is from Trader A) - see [0044]).
Walker does not teach that the determining is based on signed blockchain participant identity binding data that comprises a cryptographically signed public key of the originator and corresponding 
Fromknecht teaches:
Determining, from one or more blocks in a blockchain, an originator identity corresponding to an originator of a transaction, based on signed blockchain participant identity binding data that comprises a cryptographically signed public key of the originator and corresponding participant identity information associated with the originator (Signature σ1 -sig(skold, (id, pknew)), where pk is public key, sk is secret key, and id is identity of owner - see figure 2 step 1).
Verifying that the signed blockchain participant identity binding data is signed by a trusted binder entity using a public verification key associated with the binding entity (Each recipient of the updated block verifies the signature σ1 using pkold.  If the verification is successful, the received block is kept - see figure 2 steps 2 and 3).
When verified, using the public key of the originator from the signed blockchain participant identity binding data to verify a transaction from a block in a blockchain (If the queried id is found, the corresponding pknew of the id is used.  Because all kept blocks and their contained data, i.e., public keys, were already verified during the update procedure, each found public key is implicitly verified.  The combination of Walker and Fromknecht teach this limitation, as Walker teaches exchanging the public keys between parties.  Walker also teaches that the identity of the originator verify a transaction from a blockchain, as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Walker by determining an originator identity based on a signed public key of the originator and ID info of the originator, and verifying that the signed blockchain participant identity binding data is signed by a trusted binder entity using a public verification key 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495